Citation Nr: 1340645	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-04 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for degenerative joint disease of the right knee, status-post total knee replacement, currently evaluated as 30 percent disabling for the period since March 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974, and from April 1986 to April 1989; and had periods of active duty for training (ACDUTRA) in the New Jersey National Guard.

This matter come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO that granted service connection for degenerative joint disease of the right knee evaluated as 10 percent disabling effective January 11, 2008; and denied service connection for hearing loss. 

In December 2009, the RO increased the disability evaluation to 100 percent for degenerative joint disease of the right knee, following prosthetic replacement of the knee joint, effective January 19, 2009; and then decreased the rating to 30 percent, effective March 1, 2010.  Because higher evaluations are available for the Veteran's service-connected disability both prior to January 19, 2009, and from March 1, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO. 

In a February 2012 decision, the Board denied a higher initial disability rating for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to January 19, 2009, granted service connection for degenerative joint disease of the left knee and remanded the issues of service connection for bilateral hearing loss and entitlement to an initial rating in excess of 30 percent for degenerative joint disease of the right knee, status-post total knee replacement for the period since March 1, 2010 for additional development.

In a July 2012 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss at a noncompensable evaluation, effective January 11 2008.  This issue is accordingly no longer before the Board.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran currently is not working due to a non-service-connected disability; and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

For the period from March 1, 2010, the Veteran's degenerative joint disease of the right knee, status-post total knee replacement, is manifested at worst by a range of motion of 0 to 120 degrees without varus or valgus instability, ankylosis, impairment of the tibia or fibula, severe painful motion, or weakness.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent disabling for degenerative joint disease of the right knee, status-post total knee replacement, for the period since March 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5055 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In correspondence dated in February 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded a VA examination in March 2012.

In a November 2013 correspondence, the Veteran's representative contended that the Veteran's right knee disability was far more disabling than what was reflected on the March 2012 VA examination.  While the Board notes the Veteran's representative's contentions regarding the adequacy of the VA examination, the Veteran gave an accurate history regarding the disability at issue during the examination and recounted his relevant symptomatology for the disability.  After receiving this information, the examiner performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's disability.  The examiner documented these actions in detail in his examination report.  As such, the Board finds that the March 2012 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2012).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

For the period since March 1, 2010, the Veteran's right knee disability has been rated as 30 percent disabling under Diagnostic Code 5010-5055.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5055.

In this regard, the Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  Here, the Veteran's service-connected right knee disability is rated as analogous to traumatic arthritis, confirmed by x-ray (Diagnostic Code 5010) and prosthetic replacement of the knee joint (Diagnostic Code 5055). 

Diagnostic Code 5055 allows for a rating of 100 percent for 1 year following implantation of prosthesis.  Thereafter, the code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  The Board observes that the words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As will be explained in more detail below, Diagnostic Codes 5256, 5261, and 5262 are inapplicable here because the Veteran's right knee is not ankylosed ("frozen"), he has full extension of the right knee, and there is no noted impairment of the right tibia or fibula.

During the applicable appellate time period, the Board finds no objective evidence that would warrant a rating greater than 30 percent.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Per the February 2012 Board remand instructions, the Veteran underwent a VA examination in March 2012.  The examiner noted that the Veteran had a diagnosis of bilateral knee degenerative joint disease.  The Veteran underwent total right knee replacement surgery in 2009.  He reported that his pain and motion was much improved since this procedure but that he was limited in bending, climbing and kneeling.  He denied mechanical symptoms in the knee and denied interval surgery, injection or other treatment.  He did not report that flare-ups impacted the function of his knee or lower leg.  Right knee flexion was from 0 to 120 degrees with no evidence of painful motion.  There were no degrees of hyperextension as he could fully extend.  He was able to perform repetitive-use testing with repetitions.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have less movement than normal and pain on movement.  He had tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength in the right knee was 5/5.  His anterior, posterior and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar sublaxation/dislocation.  The Veteran constantly used a cane.  X-ray evidence of traumatic arthritis was documented but there was no x-ray evidence of patellar sublaxation.  Based solely upon the Veteran's service-connected right knee disability, he would be able to perform the duties associated with sedentary employment with reasonable accommodation for walking and standing.

Although the Veteran claims that he is entitled to a higher rating due to subjective complaints of severe right knee pain and instability, as discussed above, the objective treatment and examination report indicate that he has never been shown to have anything less than normal, full right knee extension to 0 degrees.  He has also never been found to have right knee flexion less than 120 degrees at any time since March 1, 2010 as the March 2012 VA examination demonstrated that the Veteran's range of motion was from 0 to 120 degrees of flexion without pain.  The examiner recording the Veteran's right knee ranges of motion noted evidence of pain, as measured objectively by his slight limitation of motion.  However, normal knee extension is to 0 degrees, and normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran's measured flexion and extension, which are non-compensable under the criteria of both Diagnostic Code 5260 and Diagnostic Code 5261, clearly show that although the Veteran does have right knee pain as a result of his total knee replacement, such pain does not limit his range of motion to a compensable level.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

The Board also has considered the Veteran's reports of pain, stiffness, and weakness.  As noted above, a 60 percent rating under Diagnostic Code 5055 can be applied where there is severe painful motion or weakness in the affected extremity.  In this case, the Veteran has demonstrated pain free flexion to no less than 120 degrees and pain free extension to 0 degrees.  The examiner did not assess constant severe pain and, indeed, noted that the Veteran had right knee range of motion from 0 to 120 degrees.  Given that the March 2012 VA examination noted that there was pain free motion from 0 to at least 120 degrees and that there is no indication that the Veteran reported pain from 0 to 120 degrees during the examination, the Board sees no credible basis for granting a 60 percent rating under Diagnostic Code 5055. 

The Board also has considered whether the Veteran's constant use of a cane supports a higher rating under Diagnostic Code 5055.  However, the Board does not find that the constant use of a cane requires a higher rating under Diagnostic Code 5055.  As discussed, with or without use of a cane, the Veteran has pain free right knee motion from 0 to 120 degrees and, thus, no ankylosis, or impairment of the tibia and fibula.  To the extent that the cane is used to decrease pain while walking and rising, the Board notes that the current 30 percent rating already contemplates and compensates the Veteran for painful motion.  As such, the Board does not find a basis for granting an increased rating under Diagnostic Code 5055 for the constant use of a cane.

The Board notes again that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban; supra.  The VA Office of General Counsel has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those General Counsel opinions reflect that a veteran who has limitation of motion and instability of the knee may be evaluated separately under DCs 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Arthritis of the knee may be rated under Diagnostic Code 5003 for degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Diagnostic Code 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate Diagnostic Code.  Initially, the diagnostic evidence indicates arthritis of the right knee.  However, as discussed above, the Veteran's disability rating under Diagnostic Code 5055 has been based in part on limitation of motion due to pain and a separate rating under Diagnostic Code 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under Diagnostic Code 5003 for the Veteran's limitation of motion based on pain is not warranted in this case.

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  As noted above, however, the Veteran has full extension without pain and the degree of flexion shown does not meet the criteria for a compensable evaluation.   As such, separate ratings under Diagnostic Code 5260 and 5261 are not warranted.

Although Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear from its language to contemplate subluxation or instability; thus consideration of a separate rating under Diagnostic Code 5257, for recurrent subluxation or lateral instability, does not violate 38 C.F.R. § 4.14.  However, while the Veteran claims that he loses his balances due to right knee instability, the March 2012 VA examination demonstrated no anterior, posterior or medial-lateral instability.  Accordingly, a separate disability rating based on instability under Diagnostic Code 5257 is unwarranted.

Regarding a rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258 or a rating under Diagnostic Code 5259 based on the removal of semilunar cartilage, the Board notes that neither of these codes provide for a disability rating in excess of the 30 percent provided for under Diagnostic Code 5055.  Additionally, as the Veteran has already been awarded a 30 percent rating based, in part, on limitation of motion, separate disability ratings under either Diagnostic Codes 5258 or 5259 would violate 38 C.F.R. § 4.14  and the rule against pyramiding as those codes already contemplate such manifestation.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion).  Furthermore, a compensable disability rating under Diagnostic Code 5055 is also intended to take into account pain as a manifestation and removal or other problems with meniscal cartilage, and such symptomatology is specifically contemplated under Diagnostic Code 5258.  Thus, for this reason, separate ratings under these codes would again violate 4.14. 

Moreover, the March 2012 VA examination found no evidence of locking and no other VA or private treatment record has found objective evidence of locking.  As such, a separate rating under Diagnostic Code 5258 is not warranted. 

The Board acknowledges the Veteran's subjective complaints of pain and instability and recognizes that he is competent to describe his symptoms.  However, these reports of severe painful motion and instability of the right knee are inconsistent with his reports and objective evidence during treatment showing pain free extension and pain free flexion to at least 120 degrees and no anterior, posterior or medial-lateral instability.  As such, the Board finds the Veteran's representations of constant severe pain and instability less than credible in light of the March 2012 VA examination wherein he demonstrated pain free range of motion from 0 to at least 120 degrees and no anterior, posterior or medial-lateral instability.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  The Board finds the Veteran's representations of pain free motion from 0 to at least 120 degrees more credible because these subjective reports were supported and confirmed by the objective impressions of the examining treatment professionals.  For that same reason, the Board finds the objective evidence showing no anterior, posterior or medial-lateral instability more probative than the Veteran's reports of instability.  The Board finds the results of physical examination by a competent VA health care specialist to be more persuasive than the Veteran's reports of constant severe pain and instability.  Based on the VA examination findings of pain free range of motion from 0 to 120 degrees and muscle strength testing of 5 out of 5 on right knee flexion and extension, the Board concludes that the Veteran's knee disability is not manifested by severe painful motion or weakness in the affected extremity, such as to warrant a higher rating under Diagnostic Code 5055.  Similarly, based on the physical examination revealing no anterior, posterior or medial-lateral instability, the Board finds that a separate disability rating based on instability is similarly unwarranted.

No higher rating under a different Diagnostic Code can be applied. The Board notes that Diagnostic Code 5055 also allows for a rating greater than 30 percent where the Veteran's residuals consist of intermediate degrees of residual weakness, pain or limitation of motion and a higher rating is warranted under Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula) by analogy.

Although the Veteran's knee has exhibited some limitation of flexion, the medical evidence consistently indicates extension within normal limits.  The Veteran's right knee disability, moreover, is not manifested by nonunion or malunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee, albeit with some limitation, so his disability is clearly not akin to ankylosis.  As such, a higher evaluation is not warranted under Diagnostic Codes 5256, 5261, or 6262.

The Board notes that functional loss as contemplated by the Court's holding in DeLuca v. Brown was also considered.  In this case, a higher rating based on functional loss is not warranted.  The Veteran clearly has complaints of chronic pain; decreased mobility, instability, tenderness, and difficulty performing occupational and daily tasks.  However, the Board notes that the 30 percent rating already assigned under the criteria of Diagnostic Code 5055 contemplates the potential problems associated with a total knee replacement, such as pain on motion, moderate weakness, and slight atrophy of the quadriceps muscles.  Moreover, as discussed above, the Veteran has full extension and limitation of flexion to no more than 120 degrees and the March 2012 VA examination revealed no additional limitation of motion on repetitive use that would meet the criteria for compensable ratings under Diagnostic Codes 5260 or 5261.

Finally, a separate rating for the Veteran's scar would not be applicable in this case.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  The Veteran has a linear scar on the right knee that is well healed and has not been noted to be painful, deep, tender, or otherwise problematic.  As such, a separate compensable rating for the Veteran's right knee scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative joint disease of the right knee, status-post total knee replacement is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected degenerative joint disease of the right knee, status-post total knee replacement.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial disability rating for degenerative joint disease of the right knee, status-post total knee replacement, evaluated as 30 percent disabling for the period since March 1, 2010 is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


